DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2017041010 A) in view of Wang et al. (EP 2930016 A1).
Re claim 1, Nakamura et al. disclose a method, comprising: installing the printed circuit board (Fig. 1, 15) at an electronic device (see P. 4, lines 27-28 of the included translation); and installing the electronic device in an air handling space (abstract).
Hall et al. does not teach integrating a non-halogen flame retardant into a printed circuit board.
However, Wang et al. teach integrating a non-halogen flame retardant into a printed circuit board (paragraphs 0001 – “halogen-free” & “printed circuit board” and 0006 – “filler composition for core material”).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to integrate the circuit board in Nakamura et al. with a non-halogen flame retardant as taught by Wang et al. to provide high CTI and heat resistance and excellent flame resistance, punching performance and alkali resistance (Wang – paragraph 0005).
Further, the modification above results in a method of reducing smoke in a building fire as through the material properties of the non-halogen flame retardant in Wang results in less smoke being generated should the circuit board come into contact with a fire.
Re claim 2, Nakamura et al. as modified by Wang et al. disclose the non-halogen flame retardant comprises phosphorous (Wang - paragraphs 0021 & 0027).
Re claim 3, Nakamura et al. as modified by Wang et al. disclose at least partially covering the printed circuit board in an intumescent coating (Wang – paragraph 0006 – “filler composition for surface material comprises” and “melamine cyanurate” which is an intumescent material).
Re claim 5, Nakamura et al. as modified by Wang et al. disclose installing the electronic device (see P. 4, lines 27-28 of the included translation of Nakamura) in the air handling space comprises positioning the printed circuit board (Nakamura – Fig. 1, 15) in the air handling space such that the printed circuit board is exposed to airflow through the air handling space (Nakamura – abstract; “one surface of the circuit board or the other surface of the circuit board is exposed to the airflow”).
Re claim 6, Nakamura et al. as modified by Wang et al. show wherein installing the printed circuit board at the electronic device comprises placing the printed circuit board (Nakamura – Fig. 1, 15) outside an enclosure (Nakamura – 13).
Nakamura et al. as modified by Wang et al. do not teach that the enclosure is plastic. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plastic enclosure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, no criticality appears to be present for the material choice.
Re claim 9, Nakamura et al. as modified by Wang et al. disclose wherein the electronic device comprises one or more of a light, an HVAC device, a security device, a fire device (Nakamura – abstract), a speaker or a camera.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2017041010 A) in view of Wang et al. (EP 2930016 A1) and further in view of Blackmon, Jr. et al. (US Pat No 6,548,753 B1).
Re claim 4, Nakamura et al. as modified by Wang et al. do not disclose at least partially surrounding the printed circuit board with intumescent sheets.
However, Blackmon, Jr. et al. disclose supporting printed circuit boards and surrounding the printed circuit boards with intumescent sheets (col. 6, lines 18-36).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the printed circuit board of Nakamura et al. as modified by Wang et al. at least partially surrounded with intumescent sheets as taught by Blackmon, Jr. et al. as the intumescent sheet will expand at an elevated temperature block a flame (Blackmon – col. 1, lines 30-35).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2017041010 A) in view of Wang et al. (EP 2930016 A1) and further in view of Zelczer et al. (US Pat No 4,848,654).
Re claim 8, Nakamura et al. as modified by Wang et al. disclose establishing communication between the electronic device and external equipment (see P. 4, lines 27-28 of the included translation of Nakamura); operating the printed circuit board to alter operation of the external equipment (Nakamura - the external connections will alter some aspect of the external equipment).
Nakamura et al. as modified by Wang et al. do not disclose establishing communication with an actuator of a unit of HVAC equipment or altering operation of the unit of HVAC equipment.
However, Zelczer et al. disclose a smoke detector in communication with an actuator of a unit of HVAC equipment where operation of the smoke detector causes the actuator to alter operation of the unit of HVAC equipment (col. 8, lines 27-45).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the communication between the electronic device and external equipment in Nakamura et al. as modified by Wang et al. to establish communication with an actuator of a unit of HVAC equipment and alter operation of the unit as taught by Zelczer et al. to restrict air flow to help prevent smoke contamination from passing through the duct system (Zelczer – col. 8, lines 38-43).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2017041010 A) in view of Wang et al. (EP 2930016 A1) and further in view of the National Fire Alarm Code.
Re claim 11, Nakamura et al. as modified by Wang et al. do not disclose the air handling space is above a drop ceiling or below a raised floor.
However, the National Fire Alarm Code states that total coverage requires detectors be placed both in a room where a suspended ceiling is present as well as in the space between the suspended ceiling and the roof or covering above the suspended ceiling.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the air handling space of Nakamura et al. as modified by Wang et al. be above a drop ceiling as taught by the National Fire Alarm Code as it is known to follow standards, for which standards allow for uniform communication and terminology to better streamline a process.
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments, first to address a statement made by applicant directly against what is presumed to be the Wang reference, referred to as “Ward” at the end of page 6 and beginning of page 7, where applicant states that “Ward does not explicitly present itself as a solution to the problem of smoke release from building plenum products” (sic). Wang explicitly states in paragraph 0005 that the structure directly involved in the reference and in the above rejection provides “excellent flame resistance” which in and of itself contradicts applicant’s statement in that the structure of Wang would produce less smoke when in contact with open flame.
Applicant raises the idea that “a patentable invention may lie in the discovery of the source of a problem even though the remedy may be obvious once the source of the problem is identified” ala MPEP 2141.02(III). However, applicant appears to rely on the idea that “industry standards” are what held back the concept of modifying the PCB. Applicant continues with a similar line of argument as above in that applicant states Wang (intermittently referred to as “Ward” even though no “Ward” reference has been relied upon) raises no issue of smoke release which as stated above is false. The fact that Wang may or may not use the specific term “smoke” does not discount what Wang does state, which once again is that one of the solutions in Wang is to provide a PCB with “excellent flame resistance” which is in direct line with reducing smoke. Thus, the solution is in fact present in the prior art.
It should also be noted that applicant’s claim 1 is not in any way specific to the type of building, the type of air handling space, the electronic device or even if an HVAC system of any kind is involved at all. Examiner brings this up in direct rebuttal to the idea that “industry standards” can even play a role in this claim as the claim does not appear to raise itself to a level involving any particular industry beyond that of non-specific fire prevention. Dependent claim 5, being the first claim to recite that the circuit board is even exposed to the air in the air handling space similarly does not recite any further details regarding the air handling space. Claim 8, while establishing communication between the claimed electronic device and some kind of actuator of a “unit” of HVAC equipment and reciting that operating the circuit board causes the actuator to alter operation of the “unit” of HVAC equipment still does not appear to specify how an HVAC system is involved with the claimed invention as a “unit” encompasses a very broad range of possibilities. Claim 9 provides no further detail to remedy this as the claim is directly dependent from claim 1 and all of the structure recited could either fall under a wide range of “industry standards” involving a wide range of industries or not necessarily fall under any “industry standard” due to the nature of these components and whether or not they even have regulations or guidelines in connection with any particular industry. Lastly, claim 11, similarly to claim 5, does not recite any specific details to the air handling space, as for instance, if a multi-story building were involved that had drop ceilings on every floor, then any space above any of those drop ceilings equates to the claimed limitation. Lastly, “industry standards” are constantly evolving, and with the prior art on record demonstrating the claimed invention there appears to be no reason provided that one having ordinary skill in the art would not have the ability to improve upon the existing “industry standards.”
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752